Opinión disidente emitida por la
Juez Asociada Señora Na-veira de Rodón.
Por entender que el Ledo. Luis E. Pinto Andino (en ade-lante el licenciado Pinto o querellado) no incurrió en viola-ción alguna a la ética profesional, disentimos del dictamen mayoritario.
I
Este caso comenzó con una querella presentada por el Sr. Wilfredo Carrasquillo Osorio (en adelante el señor Ca-rrasquillo o querellante) contra el licenciado Pinto. El 14 de diciembre de 2000 el Procurador General formuló la querella correspondiente.
Luego de que el querellado contestara a dichos cargos, nombramos un Comisionado Especial, quien nos sometió el informe correspondiente, del cual surgen los hechos que se relatan a continuación.
En octubre de 1996, el licenciado Pinto asumió la repre-sentación legal del señor Carrasquillo en una reclamación en daños y perjuicios del querellante contra la tienda Kmart, por hechos ocurridos el 19 de septiembre de 1996. El señor Carrasquillo le informó a su abogado que desde el paso por Puerto Rico del huracán Hortensia vivía en un refugio y, por consiguiente, no tenía dirección postal ni teléfono. Por lo tanto, acordaron que las comunicaciones entre ellos se harían a través del Sr. Julio Osorio, un pa-riente, del señor Carrasquillo. El licenciado Pinto procedió entonces a entregarle su tarjeta de presentación, en la cual constaban sus números de teléfono. El licenciado Pinto no *270retuvo suma de dinero alguna del señor Carrasquillo al aceptar representarlo legalmente.
El 21 de octubre de 1996, el señor Carrasquillo y el li-cenciado Pinto se reunieron en las oficinas del letrado. El querellante llevó consigo el informe de la policía relacio-nado con los hechos ocurridos el 19 de septiembre de 1996. En dicho informe constaba que un guardia de seguridad de K-Mart detuvo al señor Carrasquillo por sospechar que éste se había apropiado de un artículo de la tienda sin haberlo pagado. El señor Carrasquillo fue detenido fuera del establecimiento, frente al supermercado Pueblo Xtra que se encontraba en el mismo centro comercial. Allí mismo, el policía estatal, Sr. Ángel L. Mangual Roger, rea-lizó una investigación, pero no encontró en poder del señor Carrasquillo artículo alguno por el cual éste no hubiese pagado.
Luego de ver el informe, el licenciado Pinto entendió que el caso era meritorio. No obstante, estimó que aunque el testimonio del señor Carrasquillo y el informe de la policía eran suficientes para probar el caso, entendió necesario fortalecerlo con otra prueba, y así se lo manifestó a su cliente. Por esta razón, el licenciado Pinto comenzó a hacer gestiones para investigar los hechos que le relató el señor Carraquillo. Conjuntamente con el señor Osorio, el licen-ciado Pinto visitó la tienda K-mart donde alegadamente había ocurrido el incidente, tomó fotos del lugar y entre-vistó al Gerente del establecimiento, quien indicó no recor-dar los hechos. Ante esta situación, el querellado le indicó al señor Carrasquillo que era necesario buscar más testi-gos para entablar una acción en los tribunales. Le solicitó que cooperase en esa gestión y que luego se comunicara con él.
Pasaron varios meses sin que el señor Carrasquillo se comunicara con el querellado. En mayo de 1997 el licen-ciado Pinto contactó al señor Osorio en un esfuerzo por conseguir comunicarse con su cliente, el señor Carras-*271quillo. Sin embargo, no fue hasta septiembre de 1997, po-cos días antes de que venciera el término prescriptivo de la acción, que el señor Carrasquillo finalmente se pudo poner en contacto con el licenciado Pinto. Aunque el letrado le manifestó en ese momento a su cliente su preocupación por la poca información que tenía para entablar la acción judicial y la casi absoluta ausencia de cooperación recibida por parte suya, éstos acordaron realizar un requerimiento en pago a K-mart con el propósito de interrumpir el término prescriptivo.
Una vez preparado el requerimiento en pago por la can-tidad de veinticinco mil dólares, el licenciado Pinto le dio instrucciones al señor Carrasquillo para que éste enviase el documento por correo certificado y que, luego de en-viarlo, regresara a su oficina con el recibo acreditativo de dicho envío. El señor Carrasquillo se fue de la oficina del licenciado Pinto con el documento, pero no regresó como le indicara el licenciado Pinto.
Así pues, ante la incertidumbre sobre si el señor Carras-quillo efectivamente había enviado el requerimiento y el consiguiente desconocimiento sobre si se había interrum-pido o no el término prescriptivo de la acción, el licenciado Pinto procedió a presentar, el 16 de septiembre de 1997, una demanda por daños y perjuicios contra K-mart. Sin embargo, el querellado no incluyó el formulario correspon-diente para que se expidiese el emplazamiento. El Comi-sionado señaló en su informe que el querellado presentó la demanda con el propósito de interrumpir el término pres-criptivo y que “movido por ese ánimo” no incluyó los refe-ridos. formularios.
Días después, el licenciado Pinto recibió una llamada del Sr. Alex Díaz, funcionario de K-mart, informándole que había recibido el requerimiento en pago enviado por correo. El señor Díaz le solicitó al letrado evidencia que sostuviese la reclamación de su cliente, en ánimo de llegar a un acuerdo extrajudicial. Ante esta situación, el licenciado Pinto procedió, una vez más, a tratar de establecer comuni-*272cación con su cliente a través del señor Osorio, pero éste le informó que el señor Carrasquillo se había marchado a Es-tados Unidos sin dejar alguna dirección donde se pudiesen comunicar con él. Al no poder contactar a su cliente, el li-cenciado Pinto no pudo llegar a un acuerdo extrajudicial con K-mart.
Pasados seis meses desde la presentación de la de-manda sin que se diligenciaran los emplazamientos corres-pondientes, el tribunal de instancia emitió una orden en la cual solicitó que se expusieran razones por las cuales no debía desestimarse la acción por falta de trámite, de acuerdo con la Regla 39.2(b) de Procedimiento Civil, 32 L.P.R.A. Ap. III. El licenciado Pinto contestó este requeri-miento del tribunal, y dicho foro emitió una orden, notifi-cada el 17 de abril de 1998, para que se expidieran los emplazamientos correspondientes en el caso. No obstante, el querellado optó por no diligenciar los referidos emplazamientos. Según el informe del Comisionado, el le-trado no diligenció los emplazamientos “ante la ausencia de su cliente y considerando que si procedía a emplazar estaría exponiendo a la otra parte a gastos del litigio, y considerando además que si diligenciaba el emplazamiento y su cliente no aparecía le iban a desestimar el caso de cualquier forma”.
El 23 de octubre de 1998, el tribunal de instancia dictó una orden dirigida al demandante para que mostrase causa por la cual no debía desestimarse su acción por falta de trámite. El licenciado Pinto contestó esta orden el 3 de diciembre de 1998, y solicitó que se diese por desistido el caso y se decretase el archivo sin perjuicio del mismo por “total falta de interés del demandante y desconocimiento total de su paradero y su dirección residencial”.(1) El tribu*273nal de instancia, mediante orden notificada el 30 de diciembre, declaró no ha lugar esta petición debido a que el 4 de diciembre dicho foro había emitido una sentencia, de-cretando el archivo con perjuicio del caso por no haberse diligenciado emplazamiento alguno a la parte demandada. Finalmente, en un último esfuerzo por salvar la causa de acción de su cliente, el licenciado Pinto solicitó que se de-jara sin efecto la sentencia, pero no tuvo éxito en esa gestión.
En abril de 2000, treinta meses después de su última visita a la oficina del licenciado Pinto, el señor Carrasqui-11o se comunicó con su abogado para solicitar el dinero de su reclamación contra K-mart. El querellado le informó que el tribunal de instancia había archivado con perjuicio la demanda, y que no se había recibido suma alguna de dinero por parte de K-mart. Inconforme con estas explica-ciones, el señor Carrasquillo procedió a presentar la queja que dio origen al caso de autos. Alegó el querellante que “él tenía una copia del requerimiento en pago por $25,000 y quería saber qué sucedió con tal requerimiento”.
Sometido el caso, el Tribunal resuelve apercibir al licen-ciado Pinto por entender que éste tenía la obligación de advertir al tribunal de que no había podido contactar a su cliente, de acreditar ante el foro judicial las gestiones rea-lizadas para contactarlo y solicitar autorización para re-nunciar a su representación legal.
Por las razones que expondremos a continuación no po-demos suscribir el criterio mayoritario. Veamos.
*274II
De entrada deseamos aclarar que lo que nos mueve a disentir en este caso no es un total desacuerdo con las nor-mas jurídicas y éticas que se establecen en la opinión per curiam. Lo que motiva este disenso es la aplicación auto-mática de dichas normas al caso de autos, sin considerar la situación muy particular que éste presenta.
Estamos de acuerdo en que el hecho de presentar una demanda con el propósito principal de interrumpir el tér-mino prescriptivo de la acción no constituye una violación a la ética judicial. También estamos de acuerdo en que una vez se presenta una demanda ante el foro judicial, el abo-gado no puede desentenderse del asunto y cruzarse de brazos. Con lo que no podemos estar de acuerdo es que la opinión per curiam parece imponerle al abogado que ha presentado una demanda en estas circunstancias, por ra-zón de haber perdido contacto con su cliente, un deber ético no solamente de tratar de contactar al cliente, sino un de-ber ulterior de acreditar dichas gestiones al tribunal como requisito para solicitar la renuncia a la representación de éste y, además, realizar “esfuerzos razonables para notifi-car al cliente del dictamen” al cual el tribunal pueda llegar en su día. Parece ser el criterio de la mayoría que sólo de esta forma podrá el abogado liberarse de responsabilidad ética.
Consideramos que la aplicación automática de estas normas sin considerar las circunstancias particulares de cada caso es sumamente injusto para la profesión legal, como resulta ser injusto en este caso para el licenciado Pinto. Entendemos que el proceder que indica la mayoría como correcto, es una de las maneras en que un abogado puede enfrentar una situación como la de autos, pero no la única. Somos del criterio de que la manera de actuar del licenciado Pinto en este caso, aunque distinta a la que su-*275giere la mayoría, también fue correcta, y no configura en modo alguno una violación a la ética profesional.
Al analizar la gestión profesional del letrado, encontra-mos que éste presentó una demanda con el propósito de salvaguardar el derecho de su cliente a un remedio legal. Posteriormente, hizo gestiones para ponerse en contacto con su cliente, a través de la persona contacto que el mismo cliente le había indicado, el señor Osorio. El hecho de que no hubiese informado esas gestiones al tribunal no conlleva una violación ética de su parte. En las circunstan-cias particularmente difíciles de este caso, el licenciado Pinto hizo todo lo que razonablemente estaba a su alcance para “mantener viva” la causa de acción de su cliente. Aún más, en consideración a la parte demandada, y actuando responsablemente, no diligenció los emplazamientos en el caso para evitar que ante la falta de interés demostrada por su cliente, el señor Carrasquillo, la demandada tuviese que incurrir en gastos legales innecesarios.
Cuando finalmente el licenciado Pinto se convenció de que era imposible continuar con el caso, ya que su cliente no lo contactó durante los dos (2) años siguientes a la pre-sentación de la demanda, intentó lograr el archivo sin per-juicio de la demanda. Lamentablemente, para ese entonces ya el foro de instancia había tomado la determinación de ordenar el archivo con perjuicio de la acción. Acción que, como cuestión de derecho, fue incorrecta; ya que, al no ha-ber alegaciones por parte del demandado, lo que procedía era el archivo sin perjuicio, de la demanda presentada por el licenciado Pinto, de acuerdo con la Regla 39.1(a)(1) de Procedimiento Civil, 32 L.P.R.A. Ap. III.(2)
*276Puede que la mayoría no esté del todo de acuerdo con la estrategia seguida por el licenciado Pinto, pero ello no jus-tifica ni puede compararse con una violación a la ética pro-fesional por parte del letrado. En nuestro criterio, éste cumplió con su deber de “llevar a cabo su gestión profesio-nal con el más alto grado de diligencia y competencia posible”. (Énfasis suplido.) In re Pagán Hernández, 141 D.P.R. 113, 118-119 (1996).
Por otra parte, entiende la mayoría que el licenciado Pinto debió acreditar las gestiones hechas para localizar a su cliente y solicitar luego la correspondiente autorización para renunciar a su representación legal. Cabe pregun-tarse: ¿a dónde el licenciado Pinto iba a enviar una notifi-cación al señor Carrasquillo de su intención de renunciar a representarlo legalmente? ¿A través de qué medios iba a informárselo? ¿Cómo iba a conseguir el licenciado Pinto que el tribunal le relevase de la representación legal del señor Carrasquillo, cuando no tenía forma de acreditar el cumplimiento de los deberes que los propios cánones de ética y nuestra jurisprudencia exigen para que un abogado pueda válidamente renunciar a la representación de un cliente? No solamente el licenciado Pinto no tenía forma de renunciar a la representación legal de su cliente de la ma-nera en que lo exigen los cánones de ética judicial, sino que dicho proceder en nada beneficiaba al cliente, sino más bien, perjudicaba irremediablemente su causa de acción.
En estas circunstancias, consideramos que el licenciado Pinto actuó de la manera que entendió más adecuada para proteger los intereses del cliente, tratando de mantener vigente la causa de acción. Al no conseguir contacto con el señor Carrasquillo, el letrado siguió un trámite correcto: solicitar el archivo sin perjuicio de la demanda. No pode-mos encontrar nada que sea reprobable en este proceder.
*277H-1 HH
En razón de lo antes expuesto, no podemos coincidir con el criterio mayoritario. Consideramos que el licenciado Pinto no incurrió en violación ética alguna, por lo que pro-cederíamos a archivar la querella presentada contra el le-trado, sin ningún apercibimiento o amonestación.
Por último, quisiéramos señalar que el tipo de queja presentada en este caso no debe ser fomentada por los fo-ros disciplinarios, y mucho menos por este Tribunal. Al proveer a las personas que han contratado los servicios de un abogado un mecanismo para que puedan reparar los agravios que hayan sufrido por causa de la conducta im-propia del profesional legal en el cual depositaron toda su confianza, lo hacemos precisamente para evitar, en la me-dida de lo posible, que un cliente inocente y confiado sea víctima de la incompetencia, desidia o falta de profesiona-lismo u honradez de su abogado.
No obstante, los foros disciplinarios no son medios para que los clientes abusivos e irresponsables, que no cooperan en lo más mínimo con su representante legal, consigan de éstos lo que no pudieron conseguir en el foro judicial, por razón de su propia falta de interés y de su irres-ponsabilidad. Esto es precisamente lo ocurrido aquí: un cliente contrató los servicios de un abogado, se marchó sin dejar rastro y sin saber siquiera si se había presentado o no la demanda, para luego regresar más de dos años des-pués a pedir cuentas al abogado sobre el resultado de los procedimientos. Todo esto a pesar de constarle que sin su testimonio y presencia el abogado no podía seguir adelante con el caso.
En estas circunstancias, entendemos que una vez se tra-mitó la querella y el Comisionado Especial pudo constatar tanto la desidia y desinterés de este cliente, como que el licenciado Pinto no obtuvo dinero alguno por parte de éste o de la demandada, que esta última no tuvo que incurrir en *278gasto legal alguno con relación a la demanda, y que el que-rellado actuó con diligencia protegiendo en todo momento los mejores intereses de su cliente, el querellante, lo que procede es decretar el archivo de esta querella sin ulterior trámite.

 Cabe destacar que lo que solicitó el licenciado Pinto fue el desistimiento del caso. De acuerdo con la Regla 39.1(a)(1) de Procedimiento Civil, 32 L.P.R.A. Ap. III, un demandante puede desistir de un pleito sin orden del tribunal antes de que la *273parte adversa haya presentado una alegación responsiva. Según hemos interpretado, un desistimiento en estas circunstancias, “constituye mía manifestación inequivoca de la voluntad de desistir .... Tal manifestación no admite oposición de la parte adversa ni requiere de la aprobación del tribunal para que surta efecto, de modo que causa la inmediata terminación del litigio”. (Énfasis suplido.) García Aponte et al. v. E.L.A. et al., 135 D.P.R. 137, 145 (1994) No obstante, aunque este desistimiento provoca la terminación del litigio que inició, “la causa de acción o reclamación ejer-citada no se extingue, puede reclamarla una vez más”. Kane v. República de Cuba, 90 D.P.R. 428, 435 (1964).


 Esta regla dispone, en lo pertinente, que “un demandante podrá desistir de un pleito sin orden del tribunal: (1) [m]ediante la presentación de una aviso de desistimiento en cualquier fecha suites de la notificación por la parte adversa de la contestación o de una moción solicitando sentencia sumaria ... A menos que el aviso de desistimiento o estipulación expusiere lo contrario, el desistimiento será sin per-juicio ..(Énfasis suplido.) Regla 39.1(a) de Procedimiento Civil, 32 L.P.R.A. Ap. III. De acuerdo con esta regla, el tribunal erró al decretar el archivo con peijuicio de la *276acción, ya que el demandado no había hecho alegación respondiente, razón por la cual lo que procedía en derecho era el archivo sin perjuicio de la acción, según lo solicitó el licenciado Pinto.